Citation Nr: 1740651	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-23 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

These issues were previously before the Board in August 2014 and July 2015 at which time the Board remanded the issues for the scheduling of a hearing.  The Veteran did not appear to either hearing the first time due to a conflict and the second time due to illness.  In October 2016, the Veteran has most recently requested a new hearing.  For the reasons described below, the Board is granting the Veteran's appeal and therefore a hearing is not necessary.

Finally, the Board notes that the Veteran's representative submitted an Appellant Brief in July 2017, which addressed the two issues presently on appeal, as well as the issues of entitlement to increased disability rating for service connected ischemic heart disease and entitlement to total disability rating based on individual unemployability (TDIU).  The record shows that in a February 2011 rating decision, the RO granted service connection for ischemic heart disease with an evaluation of 10 percent effective February 9, 2009, and an evaluation of 30 percent effective January 4, 2011.  In March 2011, the Veteran submitted a claim for an increased rating for ischemic heart disease, as well as a claim for entitlement to TDIU.  In a February 2012 rating decision, the evaluation of ischemic heart disease, then rated at 30 percent, was continued and entitlement to TDIU was denied.  The Veteran again filed a disagreement in March 2012, and these issues were readjudicated and denied by the RO in a June 25, 2013 Statement of the Case (SOC).  However, the Veteran did not then perfect an appeal of his claim to the Board following the promulgation of the SOC.  Rather his July 2013 VA Form 9 indicated that he was only appealing the issues contained an SOC from June 26, 2013, which addressed entitlement to service connection for bilateral hearing loss disability and tinnitus.  Therefore, the Board finds that the issues of entitlement to increased rating evaluation for service connected ischemic heart disease and entitlement to TDIU are not on appeal, and the Board will not address them at this time.  38 C.F.R. §§ 3.104 (a), 20.302, 20.1103.


FINDINGS OF FACT

1.  Resolving reasonable doubt in his favor, the Veteran's bilateral hearing loss disability is related to his active military service.

2.  Resolving reasonable doubt in his favor, the Veteran's tinnitus is related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, in light of the fully favorable decision as to the issues of service connection for bilateral hearing loss and tinnitus, no further discussion of compliance with VA's duty to notify and assist is necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).




Legal Criteria and Analysis

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in-service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303.

Regarding claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (the Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, operates to establish when a hearing loss disability can be service connected.  Id. at 159.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for a bilateral hearing loss disability and tinnitus.  The Veteran alleges that his hearing loss disability and tinnitus are the result of his active military service, including in-service noise exposure.  After a careful review of the evidence of record and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a bilateral hearing loss disability and tinnitus is warranted.

First, the Veteran has current bilateral sensorineural hearing loss disability for VA purposes.  The Veteran was afforded a VA audiological examination in July 2012.  At the time, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
35
70
80
LEFT
15
10
35
70
75

Average puretone thresholds were 48.75 in the right ear and 47.50 in the left ear. Speech audiometry revealed speech recognition ability of 92 percent bilaterally.  Hearing acuity levels in both of the Veteran's ears meet the requirements of 38 C.F.R. § 3.385, two of the auditory frequencies in both ears are 40 decibels or higher. 

As for tinnitus, the Veteran sent correspondence, received in October 2016, in which he states that his "ears ring constantly and have ever since I can remember."  The Veteran is competent to report these symptoms, as tinnitus is a disability that is fully observable through the senses and requires no specialized testing to diagnose.  See Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, his lay statements satisfy the first element of service connection, a current disability. 

Second, the Veteran's DD-214 show that the Veteran served as an airframe repairman.  In the October 2016 correspondence he writes that this position required him to be around running helicopters every day and he spent a lot of time in helicopter tail booms bucking rivets while someone on the outside drove them with an air hammer.  He stated it was like being in a drum with someone pounding on it.  The Board will accept that the Veteran was exposed to hazardous noise in service.  Therefore, the second element of service connection is met. 

Finally, concerning the third element of service connection, evidence of a nexus between the Veteran's currently diagnosed bilateral hearing loss disability and tinnitus and his service, the Board notes that the July 2012 VA examination reports limited noise exposure post-service.  The Veteran reported working as a lab technician and a janitor at a chemical plant, as well as an electrician, none of which involved noise exposure.  He also worked in operations in a chemical plant, for which he was provided hearing protective devices.  However, the July 2012 examiner opined that the Veteran's hearing loss disability was not at least as likely as not caused by or a result of an event in service because the hearing test at separation revealed normal hearing bilaterally.  The examiner also opined that the etiology of the Veteran's tinnitus could not be provided without resorting to speculation.

The Board finds the Veteran competent and credible in his allegations of what occurred in service and thereafter regarding his noise exposure.  Therefore, the Board finds that the evidence is in equipoise as to whether the Veteran's bilateral hearing loss disability and tinnitus were incurred in service.  Because the relevant evidence is in equipoise, the Board resolves all reasonable doubt in the Veteran's favor, and finds that it is at least as likely as not that his bilateral hearing loss disability and tinnitus are related to active duty service.  Service connection is warranted.


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


